DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-19 as originally filed on 05/13/2019 are pending, and have been examined on the merits.  

Claim Objections
3.	Claims 1-19 are objected to because of the following informalities:  
	a.	In claim 1, line 2, the recitation of “belt (LK)” should instead recite --belt (PA)--. 
b.	In claim 1, line 2, the recitation of “however” should instead recite --wherein--.
c.	In claims 2-19, the preamble of “Underwear according to claim…” should instead recite --The underwear of claim…--. 
d.	In claim 4, line 2, the recitation of “in the capital “U” letter shape” should instead recite --in a U-shape--. 
e.	In claim 4, line 2, the recitation of “however” should instead recite --wherein--.
f.	In claim 6, line 2, the recitation of “however” should instead recite --wherein--.
g.	In claim 6, line 4, the recitation of “moreover a ventilation hole (OW) is made in the bearing element (EN)” should instead recite --wherein a ventilation hole (OW) is made in the bearing element (EN)--.  	h.	In claim 7, line 2, the recitation of “where the skin temperature control system --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claim 1 recites the limitation “The interactive male underwear” in line 1.  There is insufficient antecedent basis for this recitation in the claim.
7.	Claim 1 recites the limitation “the cooling system” in line 1.  There is insufficient antecedent basis for this recitation in the claim.
8.	Claim 1 recites the limitation “the bearing element (EN)” in lines 1-2.  There is insufficient antecedent basis for this recitation in the claim.
9.	Claim 1 recites the limitation “the belt (LK)” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
10.	Claim 1 recites the limitation “the skin temperature control system (UC)” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
11.	Claim 1 recites the limitation “a bearing element (EN)” in line 3.  This recitation renders the claim indefinite as it is not clear whether the recited “a bearing element (EN)” is intended to be the same “bearing element (EN)” previously recited in lines 1-2 of the claim, or a separate/additional “bearing element (EN).”  Clarification is required. 

13.	Claim 3 recites the limitation “at least one Peltier cell (8)” in line 2.  This recitation renders the claim indefinite as it is not clear whether the recited “at least one Peltier cell (8)” is intended to be the same “at least one Peltier cell (8)” previously recited in independent claim 1 (from which claim 3 depends), or a separate/additional “at least one Peltier cell (8).”  Clarification is required. 
14.	Claim 3 recites the limitation “the skin temperature control system (UC) is mounted on the belt (PA)” in lines 1-2, but then recites that “at least one Peltier cell (8) of the skin temperature control system (UC) is mounted on bearing element (EN)” in lines 2-3.  These recitations render the claim indefinite, as it is not clear how the skin temperature control system (UC) itself can be mounted on the belt (PA), yet a part of the skin temperature control system (UC) (i.e., the at least one Peltier cell (8)) is mounted on a different component (i.e., the bearing element (EN)).  As such, the structure required by the claim is not clear. Clarification is required. 15.	Claim 4 recites the limitation “the bottom” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
16.	Claim 4 recites the limitation “the upper part” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
17.	Claim 4 recites the limitation “the lower part” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
18.	Claim 5 recites the limitation “the middle part” in line 1.  There is insufficient antecedent basis for this recitation in the claim.
19.	Claim 6 recites the limitation “the bottom” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
Claim 6 recites the limitation “the top” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
21.	Claim 6 recites the limitation “the upper and lower part” in lines 2-3.  There is insufficient antecedent basis for this recitation in the claim.
22.	Claim 11 recites the limitation “the heat sink and fan” in line 1.  There is insufficient antecedent basis for this recitation in the claim.
23.	Claim 12 recites the limitation “the internal layer” in line 1.  There is insufficient antecedent basis for this recitation in the claim.
24.	Claim 13 recites the limitation “the heat exchanger is a wide belt (PA)” in line 1.  
	a.	This recitation renders the claim indefinite, as claim 10 (from which claim 13 depends) recites that “the belt (PA) is equipped with a heat exchanger” yet claim 13 recites that the heat exchanger is a belt.  As such, the relationship between the belt and heat exchanger is not clear.  As such, the structure required by the claim is not clear.  Clarification is required.   
	b.	Additionally, the term “wide” is a relative term which renders the claim indefinite. The term “wide” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.    
25.	Claim 14 recites the limitation “the connector (LK)” in line 1, thereby indicating that only one connector is required, yet independent claim 1 (from which claim 14 depends) recites “connectors (LK),” thereby indicating that more than one connector is required.  As such, the number of connectors required by the claims is not clear.  Clarification is required.  
26.	Claim 15 recites the limitation “connector (LK)” in line 1, thereby indicating that only one connector is required, yet independent claim 1 (from which claim 15 depends) recites “connectors (LK),” thereby indicating that more than one connector is required.  As such, the number of connectors required by the claims is not clear.  Clarification is required.  
Claim 15 recites the limitation “are made of fabric, preferably of cotton fabric, soaked in silver nanoparticles” in line 2.  The term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
28.	Claim 16 recites the limitation “the radio module (2)” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
29.	Claim 16 recites the limitation “at least one Peltier cell (8)” in line 3.  This recitation renders the claim indefinite as it is not clear whether the recited “at least one Peltier cell (8)” is intended to be the same “at least one Peltier cell (8)” previously recited in independent claim 1 (from which claim 16 depends), or a separate/additional “at least one Peltier cell (8).”  Clarification is required. 
30.	Claim 16 recites the limitation “the radio module (2)” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
31.	Claim 16 recites the limitation “the cell (7) and power supply (10)” in lines 3-4.  There is insufficient antecedent basis for this recitation in the claim.
32.	Claim 16 recites the limitation “the power control system (9)” in line 4.  There is insufficient antecedent basis for this recitation in the claim.
33.	Claims 17-19 are rejected as ultimately depending from a claim (claim 16) rejected under 35 U.S.C. 112(b).
34.	Claim 18 recites the limitation “the charger (11)” in line 4.  There is insufficient antecedent basis for this recitation in the claim.
35.	Claim 19 recites the limitation “the mobile application (12)” in line 4.  There is insufficient antecedent basis for this recitation in the claim.



Claim Rejections - 35 USC § 103
36.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

37.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
38.	Claims 1-7, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,243,974 to Allen (“Allen”) in view of U.S. Patent Application Publication No. 2013/0104569 to Ballnik ("Ballnik").
39.	Regarding claim 1, and as best understood (see the rejections under § 112(b) above), Allen teaches the interactive male underwear comprising the cooling system [conforming packet 32 containing a suitable chilling medium - col. 2, ll. 36-40; FIG. 1], characterized in that the bearing element (EN) [pouch (14) - col. 1, line 68 - col. 2, line 7; FIGS. 1-2] is connected with the belt (LK) [waist band (12) - col. 1, line 68; FIGS. 1-2] using connectors (LK) [pair of thigh a pair of thigh straps 16 connecting the bottom of the genital pouch 14 to opposite sides of the waist band 12”); FIGS. 1-2].
	Allen teaches use of a suitable chilling medium (e.g., ice or ice substitute) [col. 2, ll. 36-40].  Allen does not however, teach, that the chilling medium comprises a thermoelectric element.  As such, Allen fails to teach the following limitation:
however at least one Peltier cell (8) of the skin temperature control system (UC) is mounted on a bearing element (EN).	Ballnik, in a similar field of endeavor, teaches a cooling device (110) comprising, inter alia, a chilling medium (112) together with a thermoelectric component (114), such as a Peltier device, used to reduce a temperature of the chilling medium [e.g., ¶’s [0013]-[0015], [0019]; FIG. 1].  Ballnik teaches that the cooling device may attach to a body [e.g., ¶[0025]], and may assume a variety of shapes, arrangements, etc. [see ¶[0013]].  Ballnik further teaches that an external surface of chilling medium (112) may include, e.g., a pouch [see ¶[0016] (“An external surface is depicted in FIG. 1 and interacts with an environment outside of, and external to, chilling device 110. Examples of an external surface include an outward facing surface of a solid plate or of a pouch that face away from an inner compartment of cooling device 110”)].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Allen to replace the removable, chilling medium conforming packet (32) with the cooling device (110) of Ballnik (which includes the Peltier device as noted above), such that the cooling device (110) is insertable into, and removable from, the pocket (20) of pouch (14) of Allen, since such modification would provide a chilling medium that is able to be continuously cooled (by the Peltier device), thereby eliminating the need to remove/replace the packet whenever the ice has melted (i.e., for a second/replacement ice pack).   
i.e., the cooling device is provided in, and rests on, the pocket (20) of pouch (14)]. 
40.	Regarding claim 2, the combination of Allen and Ballnik teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Allen (as modified) further teaches that the skin temperature control system (UC) is mounted on the bearing element (EN) [the entire the cooling device (110) of Ballnik and its constituent components (which includes the Peltier device) are considered to be “mounted on” the pouch [bearing element] - i.e., the cooling device is provided in, and rests on, the pocket (20) of pouch (14)]. 
41.	Regarding claim 3, the combination of Allen and Ballnik teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
As noted above in the rejection under § 112(b), it is not clear how the skin temperature control system (UC) itself can be mounted on the belt (PA), yet a part of the skin temperature control system (UC) (i.e., the at least one Peltier cell (8)) is mounted on a different component (i.e., the bearing element (EN)).  
Nonetheless, in an effort to foster compact prosecution, it is noted that Ballnik teaches that the cooling device (110) may assume a variety of shapes, arrangements, etc. [see ¶[0013] (“The generic depiction of FIG. 1 includes a schematic representation that is meant to convey the existence of certain elements, but not necessarily the arrangement, shape, or other characteristics of the elements. As such, a cooling device 110 might include other elements that are not depicted or might include elements arranged in a different manner”)].  As such, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the components of the cooling device of Allen/Ballnik arranged in a variety of configurations, including, e.g.,  [wherein] the skin claim 4, the combination of Allen and Ballnik teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Allen further teaches that the bearing element (EN) [pouch (14)] is made of woven belt [col. 2, ll. 5-7] narrowed at the bottom in the capital "U" letter shape [clearly shown in FIG. 1], however the upper part of the bearing element (EN) [pouch (14)] is connected directly with the belt (PA) [waist band (12)] [clearly shown in FIGS. 1-2], and the lower part is connected with the belt (PA) [waist band (12)] using connectors (LK) [thigh straps (16)] [clearly shown in FIGS. 1-2]. 43.	Regarding claim 5, the combination of Allen and Ballnik teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Allen further teaches that the middle part of the bearing element (EN) [pouch (14)] has a hole (OT) [as broadly as claimed, the hole/opening between closure strips (28, 26) - clearly seen in FIG. 2].44.	Regarding claim 6, the combination of Allen and Ballnik teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Allena further teaches that the bearing element (EN) [pouch (14)] is made of plastic [col. 2, ll. 5-7] narrowed at the bottom [FIG. 1] and with a recess from the top [opening of pocket (20) - FIG. 2] in the shape of capital U letter [FIG. 2], however the upper and lower part of the bearing element (EN) [pouch (14)] is connected with the belt [waist band (12)] (PA) using the connectors (LK) [thigh straps (16)], moreover a ventilation hole (OW) [as broadly as claimed, the hole/opening between closure strips (28, 26) - clearly seen in FIG. 2] is made in the bearing element (EN) [pouch (14)].45.	Regarding claim 7, the combination of Allen and Ballnik teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
claim 12, the combination of Allen and Ballnik teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Allen further teaches that the internal layer of the belt (PA) [elastic waist band (12) - col. 1, line 68] is made of a thermal insulating material [elastic is an insulator].
47.	Claims 8-9, 14, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allen and Ballnik, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0238353 to Nilforushan et al. ("Nilforushan").
48.	Regarding claims 8-9 & 14, the combination of Allen and Ballnik teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Allen and Ballnik does not, however, teach:
that the bearing element (EN) [pouch (14)] is made of heat conducting material [claim 8],
that the belt (PA) [waist band (12)] is made of heat conducting material [claim 9], nor	that the connector (LK) [thigh straps (16)] is made of heat conducting material [claim 14].
Nilforushan, in a similar field of endeavor, relates to thermal therapy garments [¶[0003]].  More particularly, Nilforushan teaches garments that can accommodate thermal transferring elements (TFE’s) [¶[0005]] between the layers thereof [see ¶[0034]].  Nilforushan further teaches that the garments may comprise a variety of different materials, including thermo-conductive materials in order to better conduct heat between the TFE and the user’s body [see ¶[0050]]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Allen and Ballnik such 
49.	Regarding claim 15, the combination of Allen and Ballnik teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Allen further teaches that the bearing element (EN) [pouch (14)] is made of fabric [e.g., lightly-padded cotton - col. 2, ll. 5-7], the combination of Allen and Ballnik does not teach: 
that the belt (PA) [and] connector (LK)… are made of fabric [the remainder of the claim is optional].
Nilforushan, in a similar field of endeavor, relates to thermal therapy garments [¶[0003]].  More particularly, Nilforushan teaches garments that can accommodate thermal transferring elements (TFE’s) [¶[0005]] between the layers thereof [see ¶[0034]].  Nilforushan further teaches that the garments may comprise a variety of different materials, including various fabrics [see ¶[0050]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Allen and Ballnik such that that the belt (PA) [and] connector (LK) are made of fabric, so as to provide a more comfortable fit for a wearer.  

50.	Claims 10, 11, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allen and Ballnik, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0027383 to Nahhas ("Nahhas").
51.	Regarding claims 10, 11, & 13, the combination of Allen and Ballnik teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  

While Ballnik further teaches that the cooling device (110) may assume a variety of shapes, arrangements, etc. [see ¶[0013] (“The generic depiction of FIG. 1 includes a schematic representation that is meant to convey the existence of certain elements, but not necessarily the arrangement, shape, or other characteristics of the elements. As such, a cooling device 110 might include other elements that are not depicted or might include elements arranged in a different manner”)], the combination of Allen and Ballnik does not teach that the heat exchanger [i.e. the heat sink and fan] are positioned on the belt (PA) [waist band (12)] of Allen (as modified).
As such, the combination of Allen and Ballnik does not teach the following emphasized claim limitations:
the belt (PA) is equipped with a heat exchanger [claim 10].
	Nahhas, in a similar field of endeavor, teaches a cooling apparatus (and method) for reducing the risk of, and/or alleviating, male infertility, particularly in a heated environment, including a pouch to enclose the scrotal area of the male user, and a thermoelectric cooling device incorporated in a waistband to be worn around the waist of the male user [Abstract]. 
Nahhas further teaches that a fan, among other cooling components, is positioned on the waistband [e.g., ¶’s [0012], [0041]].   
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Allen and Ballnik such that the belt (PA) [waist band (12)] be equipped with the components of the heat exchanger [the heat sink and fan] since such a modification amounts merely to the application of a known heat exchanger mounting configuration, recognized as part of the ordinary capabilities of one skilled in the art (as shown by Nahhas), to the known device of Allen/Ballnik, and the results would KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	As previously noted, Ballnik further teaches [claim 11] that the cooling device includes a heat exchanger comprising a heat sink (118) and a fan (116) [see ¶[0014]; FIG. 1].  
	Allen further teaches [claim 13] that the belt is a wide belt (PA) [as broadly as claimed, waist band (12) has a width (FIGS. 1-2) and is therefore considered a “wide” belt].  

52.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allen and Ballnik, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0030234 to Lofy et al. ("Lofy").
53.	Regarding claims 16 & 19, the combination of Allen and Ballnik teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Ballnik further teaches:
[that] the skin temperature control system (UC) is fitted with a processor (1) [one or more processors or microprocessors (216) - ¶[0028]]…, temperature sensor (3) [¶’s [0018], [0020]], at least one Peltier cell (8) [thermoelectric component (114) - ¶[0019]] using a key engaging the cell (7) and power supply (10) [power source (122) - ¶[0023]] via the power control system (9) [Ballnik, controller (120) - ¶’s [0022]; see also [0024]].	The combination of Allen and Ballnik does not, however, teach:
[a] radio module (2) [connected to the processor (1)] [claim 16],
[a] moisture sensor (4) [claim 16],
[a] pulse oximeter (5) [claim 16],
[a] GSR sensor (6) [claim 16], or 
that radio module (2) is connected wirelessly with the mobile application (12) [claim 19].
e.g.,: [claim 16] [a] moisture sensor (4) [see ¶’s [0069], [0117], [0120]], [claim 16] [a] pulse oximeter (5) [see ¶’s [0112], [0117], [0120]], and [claim 16] [a] GSR sensor (6) [see ¶’s [0069], [0112], [0117], [0120]].
Lofy further teaches [claim 16] [a] radio module (2) [connected to the processor (1)], and [claim 19] that radio module (2) is connected wirelessly with the mobile application (12) [claim 19] [see Lofy, ¶[0126]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Allen and Ballnik to further include a variety of sensors such as, e.g., a moisture sensor (4), a pulse oximeter (5), and a GSR sensor (6) so as to provide a wearer or third-party medical professional with additional data concerning the wearer and the status of the underwear so as to enhance treatment and use.  
To this end, it would have likewise been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Allen and Ballnik to include a radio module (2) (connected to the processor (1)), and that the radio module (2) is connected wirelessly with the mobile application (12), so as to facilitate control of the underwear by the wearer as well as to facilitate the transfer of sensor/usage data to a mobile application (of either the wearer or a third-party medical professional) for storage and/or analysis, thereby additionally enhancing use. 
54.	Regarding claim 17, the combination of Allen, Ballnik, and Lofy teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Ballnik further teaches that the power supply (10) is a battery [¶[0023]]. 
claim 18, the combination of Allen, Ballnik, and Lofy teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Ballnik further teaches that the power supply (10) is an accumulator connected to the charger (11) [Ballnik, ¶[0023]].
Conclusion
56.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794